Upon an indictment for murder the appellant was convicted of manslaughter, with a punishment of two years in the penitentiary.
No statement of facts accompanies the record. No objections were made to the court's charge, and no exceptions were reserved to failure to give special charges which were refused, and in the absence of exceptions and statement of facts this court is in no position to review the matter of such failure. The record does not even contain a motion for new trial, but states: "Defendant's motion for new trial has been misplaced by the attorneys and cannot be located."
No errors appearing on the face of the record, the judgment is affirmed.
Affirmed. *Page 561